Case 9:18-cv-80843-BER Document 93 Entered on FLSD Docket 09/10/2019 Page 1 of 10




                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 18-80843-CIV-REINHART


         MIDLEVELU, INC.,

                               Plaintiff,

         v.


         ACI INFORMATION GROUP
         a/k/a NEWSTEX LLC,

                               Defendant.
                                                        /

              ORDER ON DEFENDANT NEWSTEX, LLC’S MOTION FOR SUMMARY
                                JUDGMENT [DE 44]

                Before the Court for decision is Defendant’s Motion for Summary Judgment

     (“Motion”). The Court has reviewed the Motion (DE 44), the Defendant’s Statement of

     Undisputed Facts (“DSOF”) (DE 43), the exhibits in support of the Motion, the Response

     to the Motion (DE 48), its exhibits, the Plaintiff’s Statement of Undisputed Facts (“PSOF”)

     (DE 47), and the Defendant’s Reply (DE 61) and its exhibits. This matter is now ripe for

     decision. For the reasons discussed below, the Motion is DENIED.

                                            UNDISPUTED FACTS

                Plaintiff MidlevelU, Inc. (“MidlevelU”) was formed in 2012 as a resource for nurse

     practitioners and physician assistants. DSOF ¶ 7. MidlevelU’s website includes a blog

     and RSS feed.1 Id. at ¶¶ 8-9. Posted on the blog are articles written by Erin Tolbert,

     Amanda Richards, and Leigh Ann O’Neill. Id. at ¶¶ 26, 41. MidlevelU puts links to the



     1
         RSS stands for “Really Simple Syndication.” DSOF at ¶ 10.
                                                    1
Case 9:18-cv-80843-BER Document 93 Entered on FLSD Docket 09/10/2019 Page 2 of 10



     articles on social media and networking sites. Id. at ¶ 9. MidlevelU also makes the full

     text of its articles available through its RSS feed. Id. MidlevelU does not charge readers

     a fee to view the articles on its blog or RSS feed. Id.

             Defendant Newstex, LLC (“Newstex”) is “a leading wholesale aggregator of news

     publications that provides private and retail distributors with content from media

     companies, press wires, corporate websites, investigative journalism organizations, non-

     profits, and online newspapers/magazines.” Id. at ¶ 1. Newstex subscribed to MidlevelU’s

     RSS feed from 2015 to 2017. Id. at ¶¶ 50-51. Newstex, under the trade name ACI

     Information Group, used content that it received from MidlevelU’s RSS feed on its

     Scholarly Blog Index (“SBI”). Id. at ¶ 51. Prior to being terminated in 2018 for lack of

     profitability, the SBI was “a subscription service consisting of an index of curated blog

     abstracts and licensed full-text blogs written by scholars in their filed.” Id. at ¶ 4. On March

     7, 2017, counsel for MidlevelU contacted Newstex and demanded that Newstex remove

     MidlevelU content from the SBI. Id. at ¶ 15.

                                     PROCEDURAL HISTORY

             On June 27, 2018, MidlevelU commenced this action against Newstex for copyright

     infringement. DE 1. MidlevelU’s Complaint alleges that Newstex copied 50 of its

     registered articles and posted them to its subscriber-only website in order to earn a profit.

     Id.   The Complaint further alleges that Newstex appropriated the articles without

     MidlevelU’s permission. Id. Newstex responded to the Complaint by raising eleven

     affirmative defenses and a counterclaim for declaratory judgment. DE 8. Newstex now

     moves for summary judgment on MidlevelU’s infringement claim and its implied license

     affirmative defense. DE 44. Specifically, Newstex argues that it is entitled to summary



                                                    2
Case 9:18-cv-80843-BER Document 93 Entered on FLSD Docket 09/10/2019 Page 3 of 10



     judgment on the following grounds: (1) MidlevelU’s claims are barred by the doctrine of

     implied license; (2) Newstex’s use of “i-Frames” on the SBI to display MidlevelU’s

     website does not constitute infringement; (3) eighteen of MidlevelU’s articles are ineligible

     for statutory damages; (4) MidlevelU lacks standing and damages for three articles it did

     not own at the time of filing suit; and (5) MidlevelU lacks standing and damages for one

     article it has never owned. Id.

                                    LEGAL STANDARD

            The legal standard for summary judgment is well-settled:

            A party may obtain summary judgment “if the movant shows that there is
            no genuine dispute as to any material fact and the movant is entitled to
            judgment as a matter of law.” Fed. R. Civ. P. 56(a). The parties may support
            their positions by citation to the record, including inter alia, depositions,
            documents, affidavits, or declarations. Fed. R. Civ. P. 56(c). An issue is
            genuine if “a reasonable trier of fact could return judgment for the non-
            moving party.” A fact is material if it “might affect the outcome of the suit
            under the governing law.” The Court views the facts in the light most
            favorable to the non-moving party and draws all reasonable inferences in its
            favor.
            ...

            The moving party shoulders the initial burden of showing the absence of a
            genuine issue of material fact. Once this burden is satisfied, “the nonmoving
            party ‘must make a sufficient showing on each essential element of the case
            for which he has the burden of proof.’” Accordingly, the non-moving party
            must produce evidence, going beyond the pleadings, and by its own
            affidavits, or by depositions, answers to interrogatories, and admissions on
            file, designating specific facts to suggest that a reasonable jury could find
            in his favor.

     Rubenstein v. Fla. Bar, 72 F. Supp. 3d 1298, 1307–08 (S.D. Fla. 2014) (J. Bloom) (citations

     omitted).

                                           DISCUSSION

            To establish copyright infringement, “two elements must be proven: (1) ownership

     of a valid copyright, and (2) copying of constituent elements of the work that are original.”

                                                  3
Case 9:18-cv-80843-BER Document 93 Entered on FLSD Docket 09/10/2019 Page 4 of 10



     Oravec v. Sunny Isles Luxury Ventures, L.C., 527 F.3d 1218, 1223 (11th Cir. 2008) (citing

     Feist Publ’ns, Inc. v. Rural Television Serv. Co., 499 U.S. 340, 361 (1991)). With respect

     to the first element, a certificate of registration “constitute[s] prima facie evidence of the

     validity of the copyright and of the facts stated in the certificate.” 17 U.S.C. § 410(c).

     “Once a plaintiff produces a valid registration, the burden shifts to the defendant to

     establish that the work in which the copyright claimed is unprotectable.” Latimer v.

     Roaring Toyz, Inc., 601 F.3d 1224, 1233 (11th Cir. 2010).

            Implied License

            In moving for summary judgment, Newstex first argues that MidlevelU’s copyright

     infringement claim fails as a matter of law based on the implied license defense. In the

     Eleventh Circuit, “[a]n implied license is created when one party (1) creates a work at

     another person’s request; (2) delivers the work to that person; and (3) intends that the

     person copy and distribute the work.” Latimer, 601 F.3d at 1235 (citing Jacob Maxwell,

     Inc. v. Veeck, 110 F.3d 749, 752 (11th Cir. 1997)); see also Wilchombe v. TeeVee Toons,

     Inc., 555 F.3d 949, 956 (11th Cir. 2009) (“An implied nonexclusive license is created when

     one party creates a work at another party’s request and hands it over, intending the other

     party copy and distribute it.”). “Because an implied license is an affirmative defense to a

     claim of copyright infringement, the alleged infringers have the burden of establishing an

     implied license.” Latimer, 601 F.3d at 1235. “In determining whether an implied license

     exists, a court should look at objective factors evincing the party’s intent, including

     deposition testimony and whether the copyrighted material was delivered without warning

     that its further use would constitute copyright infringement.” Wilchombe, 555 F.3d at 956.

     “Implied licenses may be limited and a defendant who exceeds the scope of an implied



                                                   4
Case 9:18-cv-80843-BER Document 93 Entered on FLSD Docket 09/10/2019 Page 5 of 10



     license commits copyright infringement.” Latimer, 601 F.3d at 1235; see also Odom v.

     Navarro, No. 09-214809-CIV, 2010 WL 11505459, at *4 (S.D. Fla. Mar. 11, 2010) (J.

     Ungaro) (“Implied licenses are terminable at will and a party may revoke or rescind an

     implied license upon a breach”).

            Newstex argues that MidlevelU’s copyright infringement claim fails as a matter

     because MidlevelU’s practice of distributing the full-text of its blog posts for free to the

     public via its RSS feed gave Newstex an implied license to index the blog posts on the SBI.

     Newstex does not dispute that it cannot satisfy the Eleventh Circuit’s test for finding an

     implied license, conceding that Newstex did not commission MidlevelU to write the

     articles. Instead, Newstex asks the Court to find that an implied license exists based on the

     courts’ reasoning in Field v. Google, 412 F. Supp. 2d 1106, 1109 (D. Nev. 2006) and

     Parker v. Yahoo!, No. 07-2757, 2008 WL 4410095, at *1 (E.D. Pa. Sept. 25, 2008). These

     cases, however, are distinguishable.

            The Field and Parker cases held that Google and Yahoo! had implied licenses to

     use content from the plaintiffs’ websites, reasoning that the plaintiffs had manufactured

     copyright infringement claims because they knew that the search engines would display

     their works unless they coded them with a “no-archive” meta-tag. Id. In reaching that

     holding, the Field court explained that “[a]n implied license can be found where the

     copyright holder engages in conduct from which [the] other [party] may properly infer that

     the owner consents to his use.” 412 F. Supp. 2d at 1117.

            Applying Field and Parker, Newstex argues that MidlevelU’s conduct in

     disseminating the full text of its articles to the public for free, coupled with its failure to

     code its work to prevent further distribution, gave Newstex an implied license to use that



                                                   5
Case 9:18-cv-80843-BER Document 93 Entered on FLSD Docket 09/10/2019 Page 6 of 10



     content. This Court declines to follow Field and Parker because it is not clear that the

     courts’ reasoning in those cases applies when the defendant is not a search engine.

     Moreover, Newstex does not cite to any cases suggesting that Field and Parker control the

     analysis with respect to a RSS feed. Notably, the District Court of Nevada, which decided

     Field, subsequently held in another case that it could not “conclude, as a matter of law, that

     the presence of an RSS feed unequivocally absolves a defendant from any and all liability

     for potential copyright infringement.” Righthaven LLC v. Choudhry, No. 2:10-CV-2155,

     2011 WL 2976800, at *2 (D. Nev. July 21, 2011). In that case, the district court

     distinguished Field, explaining that “[h]ere, the issue is with respect to the function and

     use of an RSS feed, not a search engine,” and “[b]ecause this court lacks the required

     technical expertise . . . the court cannot rule, as a matter of law, that the defendant is not

     liable at this juncture.” Id. Accordingly, Newstex is not entitled to entry of summary

     judgment in its favor on its implied license affirmative defense.

            In-line Linking and Framing

            In its Motion, Newstex contends that its display of the full text of MidlevelU’s

     articles does not constitute infringement based on the Ninth Circuit Court of Appeals’

     decision in Perfect 10, Inc. v. Amazon.com, 508 F.3d 1146 (9th Cir. 2007). In Perfect 10,

     the Ninth Circuit held that Google did not commit copyright infringement when it used

     “in-line linking” and “framing” to display otherwise infringing content. Id. The Ninth

     Circuit rejected the plaintiff’s argument that Google facilitated infringement by merely

     providing HTML instructions that, when clicked, caused an image to appear on a user’s

     computer. Id. at 1161. The court explained that “[p]roviding these HTML instructions is

     not equivalent to showing a copy” because “the HTML merely gives the address of the



                                                   6
Case 9:18-cv-80843-BER Document 93 Entered on FLSD Docket 09/10/2019 Page 7 of 10



     image to the user’s browser.” Id. Because Google did not store any full-size images on its

     computer servers, it did not have a “copy” of the image to communicate and display in

     violation of Perfect 10’s copyrights. Id.

            In analogizing to Perfect 10, Newstex overlooks the crucial distinction between that

     case and this one. The Ninth Circuit did not hold in Perfect 10 that as a matter of law “in-

     line linking” and “framing” do not violate the Copyright Act. Rather, the court held that

     based on the specific facts of that case, Google's “in-line linking” and “framing” did not

     violate the Copyright Act because Google did not actually store the infringing work on its

     own server. Here, the parties dispute whether Newstex stored MidlevelU’s full content on

     its server. Newstex maintains that the link it provides for the full-text article directs the

     user’s computer to MidlevelU’s site. A factual question exists regarding whether Newstex

     stored the full-text of MidlevelU’s articles on its servers. For example, Mr. Moyer testified

     at his deposition that Newstex still had access to the articles and could restore them after

     they had been taken down. DE 46-3 at 5-6. Given the parties’ dispute regarding the

     technology behind “in-line linking” and “framing,” and whether Newstex even used these

     processes, the Court cannot enter judgment in favor of Newstex at this time.

            Standing

            “Under the Copyright Act, only the ‘legal or beneficial owner of an exclusive right

     under a copyright’ may ‘institute an action for any infringement of that particular right

     while he or she is the owner of it.’” Optima Tobacco Corp. v. US Flue-Cured Tobacco

     Growers, 171 F. Supp. 3d 1303, 1308 (S.D. Fla. 2016) (J. Moore) (quoting 17 U.S.C. §

     501(b)).   “The copyright owner must have such status at the time of the alleged

     infringement to have standing to sue.” Id. “Subject to certain exceptions, the Copyright



                                                  7
Case 9:18-cv-80843-BER Document 93 Entered on FLSD Docket 09/10/2019 Page 8 of 10



     Act [ ] requires copyright holders to register their works before suing for copyright

     infringement.” Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154, 157 (2010).

            If a work is “made for hire,” the “employer or other person for whom the work was

     prepared is considered the author . . . and, unless the parties have expressly agreed

     otherwise in a written agreement signed by them, owns all of the rights comprised in the

     copyright.” 17 U.S.C. § 201(b). A work is “made for hire” if it is a work prepared by the

     employee within the scope of his or her employment. 17 U.S.C. § 101.

            “To determine whether a work is for hire under the Act, a court should first

     ascertain, using principles of general common law of agency, whether the work was

     prepared by an employee or an independent contractor.” Community for Creative Non-

     Violence v. Reid, 490 U.S. 730 (1989). Where the author of the work is an independent

     contractor, the work is “for hire” if it was “specially ordered or commissioned for use as a

     contribution to a collective work” and “the parties expressly agree[d] in a written

     instrument signed by them that the work shall be considered a work made for hire.” Id.

            Newstex asserts that 3 of the articles at issue were authored, and owned, by Amanda

     Richards, who did not assign the copyright to MidlevelU until December 2018. DE 42 at

     20. Because the parties dispute whether Ms. Richards was an employee or an independent

     contractor, summary judgment cannot be granted.

            Statutory Damages

            Section 504 of the Copyright Act provides that a copyright owner may elect to

     recover (a) actual damages and the infringer’s profits, or (b) statutory damages. 17 U.S.C.

     § 504(a). “No award of statutory damages is permitted where any infringement of a

     copyright commenced after first publication of the work and before the date of its



                                                  8
Case 9:18-cv-80843-BER Document 93 Entered on FLSD Docket 09/10/2019 Page 9 of 10



     registration, unless such registration is made within three months after the first publication

     of the work.” Pronman v. Styles, 676 Fed. Appx. 846, 848 (11th Cir. 2017) (citing 17

     U.S.C. § 412). A certification of registration from the Copyright Office is prima facie

     evidence of the copyrightability of a work if it is timely made. S. Bell Tel. & Tel. Co. v.

     Assoc. Tel. Directory Publishers, 756 F.2d 801, 811 (11th Cir. 1985); 17 U.S.C. § 401(c)

     (providing that a certification of registration made “before or within five years after first

     publication of the work shall constitute prima facie evidence of the validity of the

     copyright”).

            Newstex contends that MidlevelU is not entitled to statutory damages for 18 articles

     that were registered with the Copyright Office more than 3 months after the first

     publication of the article to its site. DE 42 at 19. However, the date of MidlevelU’s

     publication is in dispute because Tolbert often edited and/or rewrote portions of the articles

     after posting them on MidlevelU’s blog. Given the undisputed facts that MidlevelU

     distributed all of its articles via the RSS feed and that Newstex automatically generated

     abstracts of each article upon receipt from the feed, the Court cannot conclude that the date

     Newstex first received an article is dispositive of the first publication date for the version

     of the 18 articles that was registered.

            Finally, Newstex asserts that MidlevelU did not own the copyright to one of the

     articles, which had been written by Leigh Ann O’Neill. DE 42 at 23. As with Ms.

     Richards, genuine issues of material fact preclude the Court from deciding this issue.

     DSOF at ¶ 40; PSOF at ¶ 130.




                                                   9
Case 9:18-cv-80843-BER Document 93 Entered on FLSD Docket 09/10/2019 Page 10 of 10



              DONE AND ORDERED in Chambers this 10t h day of September, 2019, at

       West Palm Beach in the Southern District of Florida.




                                                 BRUCE REINHART
                                                 UNITED STATES MAGISTRATE JUDGE




                                                10
